OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 20, 1954. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of unprofessional conduct in that on May 15, .1970 he was convicted of a violation of section 7203 of title 26 of the United States Code in the United States District Court for the Northern District of New York in that he willfully and knowingly failed to file a Federal income tax return for the calendar year 1962. The respondent was sentenced to a term of probation for a period of three years upon the condition that he pay all taxes, penalties and interest due for the years 1962, 1963 and 1964 within 90 days of their fixation. He was also sentenced to pay a fine of $5,000.
After reviewing all of the evidence we are in agreement with the Referee’s findings. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining an appropriate measure of discipline, we have taken into consideration respondent’s previously unblemished record. Accordingly, it is our opinion that the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Martuscello, Latham and Margett, JJ., concur.